IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-25,897-03


EX PARTE JOSE ANGEL MORENO




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 1986-CR1042-W3 FROM THE

227TH DISTRICT COURT OF BEXAR COUNTY



Per Curiam.  price, j., filed a statement respecting the motion for stay of execution and the
petition for writ of habeas corpus in which johnson and holcomb, jj., joined. Statement of
womack, j., respecting the motion for stay of execution and the petition for writ of habeas corpus,
in which johnson and holcomb, jj., joined. cochran, j., filed a statement respecting the motion
for stay of execution and the petition for writ of habeas corpus. hervey, j., not participating.

ORDER


 	Having divided evenly on the issue of whether the subsequent application for a
petition of habeas corpus satisfies the requirements of Code of Criminal Procedure Article 11.071,
Section 5, the Court will take no action on that application or on the accompanying motion for stay
of execution.

Issued: May 9, 2007.

Do Not Publish.